Chapman, C. J.
The competency of the evidence to prove admissions made by the defendant as to what he had done with the stolen cattle, the amount for which he sold their flesh, and the disposition which he had made of that amount, is not denied. It was also competent to prove that any part of his statement was false. The evidence objected to tended to prove that his statement that he paid to Davis the entire proceeds of the sale, amounting to $480, deducting his own commissions, was false. It tended to prove that on the day when he stated that he paid this money to Davis, he paid nearly that amount to another person; and that he had neither property nor credit by means of which he could have raised the money to pay Davis. The evidence as to his property and credit was therefore pertinent and material.
The testimony of Temple was properly rejected, because it was not pertinent to the case. Evidence that Davis stole the' two cattle which were put into Wilkins’s yard would not be competent for the purpose of impeaching him. Commonwealth v. Churchill, 11 Met. 538. And no other purpose is stated for which it could be competent. Exceptions overruled.